                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

JOSEPH K. NORRIS,                                     )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )      Civil No. 3:16-cv-2719
                                                      )      Judge Trauger
F/N/U COVERY, ET AL.,                                 )
                                                      )
        Defendants.                                   )

                                             ORDER

        On October 30, 2018, the magistrate judge issued a Report and Recommendation

(Docket No. 36), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the plaintiff’s

claims against Dr. R. Aballay are DISMISSED without prejudice for failure to prosecute. The

claims against all other defendants having already been dismissed, it is hereby ORDERED that

the Clerk shall close this case.

        This Order constitutes the judgment in this case

        It is so ORDERED.

        Enter this 26th day of March 2019.




                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge
